Title: From James Madison to James Madison, Sr., 12 March 1797
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. March 12. 1797
I wrote you by the last mail, and add this by Mr. Jefferson. Lest my last should by any possibility have miscarried, I repeat my request that my name may not be suffered to get on the Poll for the County election. If Mr. Jefferson should call & say any thing to counteract my determination, I hope it will be regarded as merely expressive of his own wishes on the subject, & that it will not be allowed to have the least effect. In declining to go into the Assembly, should there really be a disposition to send me there I am sincere & inflexible. I hope I shall hear from you by the next mail, on the subject of Mordecai & the horses; being extremely anxious now to be on the journey, especially as we are to make visits to Berkeley & Fredk. on the way home. At present the roads are made bad by a snow succeeded by rain which has nearly carried it off: but the winds of March will soon put them in order. If the same weather should have happened with you, it will have been a fine opportunity for sowing the Clover seed I sent, & which I hope got to hand in time for the purpose. The greater part of what I sent was purchased for a vessel intended to sail last fall, & cost me 15 dollrs. which with freight &c will exceed the Richmond price. I really think it was an error to be deterred by that price, considering the immense importance of the article, especially in laying a foundation for a meliorating plan of husbandry. The proper remedy for such a disappointment, I am told by a very experienced & intelligent farmer of this neighbourhood, is to sow in the fall on the stubble of the wheat or rye. He says this is his practice whenever he cannot get seed for spring sowing the fields, or when the seed does not take effect, & that the protection & putrefaction of the stubble, ensures a full crop the following year, so that there is no other loss, than the first fall pasture. I consider this as a valuable hint, to beginners, as it doubles the chance of getting Clover into a rotation.
You will see by the inclosed paper that the last accts. from Paris respecting the negociations for peace & the temper of France towards this Country, are not favorable. This resentment is the fruit of the British Treaty, which many of its zealous advocates begin now to acknowledge was an unwise & unfortunate measure. The accounts are not authentic, & probably not accurate; but coming through so many different channels they are thought to be true in substance.
We continue well, & unite in our usual offerings. Flour at 9 ½ dollars. Your affecte. Son
Js. Madison Jr.
